Citation Nr: 9919778	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
to the left knee with traumatic arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from August 1944 to 
August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's shell fragment wound, left knee with 
traumatic arthritis does not cause recurrent subluxation or 
lateral instability, and does not show ankylosis, or nonunion 
or malunion of the tibia.  

3.  The July 1997 VA examination disclosed that flexion of 
the left knee is limited to 35 degrees taking into account 
increased pain.  

4.  The veteran has experienced additional functional loss 
due to pain, atrophy, swelling, and disuse edema.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for shell fragment 
wound to the left knee with traumatic arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, 
4.118, 4.124a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, 5261, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records indicate that the veteran was 
wounded by an enemy shell fragment in March 1945 in Germany.  
The veteran was diagnosed with a penetrating shell fragment 
wound, multiple, left knee, anterior and anterolateral 
aspects, moderate; and a fracture, compound, comminuted (FCC) 
incomplete, medial condyle of the left tibia.  In August 1945 
the veteran was diagnosed with ankylosis of the left knee.  

In September 1945 the RO granted service connection for 
ankylosis of the left knee, assigning a rating of 30 percent.  
In December 1997 the RO continued its 30 percent rating but 
changed the diagnosis to traumatic arthritis of the left 
knee.  In November 1959 the RO assigned a lower rating of 20 
percent for the appellant's service-connected condition.  

In January 1995 the veteran was seen at the Denver VA Medical 
Center (VAMC) with complaints of a painful left knee.  The 
veteran reported that he could walk approximately for a 
quarter of a mile but that he was experiencing severe pain 
(reported as 8 on a scale of 0 to 10).  He also reported 
experiencing pain at night.  X-rays of the left knee were 
interpreted as revealing "bone on bone."  Examination 
revealed positive crepitus and the knee was very tender.  The 
veteran was diagnosed with end stage degenerative joint 
disease.  The use of a cane was discussed and advised.  

The veteran filed a claim for an increased evaluation for his 
left knee condition in February 1995.  




In August 1995 the veteran underwent a VA examination.  The 
veteran reported that the pain in his left knee had been 
progressively worsening with activities over the years.  The 
veteran denied significant swelling except when engaging in 
activities.  He reported that his knee would buckle if he 
tried to fully extend the joint.  He reported occasional 
nocturnal awakening with changes in position and that he had 
had to give up golf and jogging.  He also reported that he 
had been advised that he would eventually need a knee 
replacement.  

On examination, range of motion in the knee was from 10 to 
130 degrees.  There was disuse edema of the joint without 
palpable effusion.  The medial and lateral collateral 
ligaments were found to be stable.  The veteran's right knee 
measured 41 centimeters (cm) in circumference and his left 
knee measured 43 cm.  The appellant's left calf was measured 
to be 0.5 cm smaller than his right calf.  The thighs were 
found to be the same size.  The veteran was able to only 
partially squat down and arise.  X-rays were interpreted as 
revealing osteoarthritis of the left knee.  The veteran was 
diagnosed with left knee, status post shell fragment wound 
requiring surgical removal of foreign bodies and with 
residual and sequelae of discomfort; limited range of motion; 
diffuse edema of the joint; and radiographic evidence of 
osteoarthritis.  

In October 1995 the veteran was seen at the Denver VAMC for 
his left knee.  It was noted that a total knee arthroplasty 
(TKA) had been recommended but that the veteran did not 
currently want to undergo such a procedure.  X-rays of the 
left knee were interpreted as showing medial marked 
narrowing.  The veteran was started on water exercises and 
was prescribed an elastic support.  

In April 1996 the veteran returned to the Denver VAMC, 
stating that his knee had gotten slightly worse and that he 
was experiencing recurrent swelling.  Range of motion in the 
knee was noted as being from 10 to 105 degrees.  The veteran 
was diagnosed with end stage degenerative joint disease.  



In October 1996 the veteran reported to the Denver VAMC that 
he was experiencing increased pain with activity and 
stiffness with sitting.  Examination revealed bilateral 
crepitus in the knees, particularly in the left knee.  
Posterior swelling was also noted.  

In July 1997 the veteran underwent another VA examination.  
The veteran reported pain day and night and even when sitting 
down.  He stated that he was unable to perform any bending or 
squatting and that if he twisted his leg the wrong way it 
would be "devastating" because of severe pain and swelling.  
He complained of daily pain and daily flare-ups.  On 
examination, range of motion was 5 to 40 degrees with 
associated pain in the left knee.  After repeated bending and 
active range of motion of the left knee, range of motion in 
the left knee decreased to 5 to 35 degrees extension to 
flexion.  The veteran refused to do anything further because 
of increased pain.  Tenderness was reported along the medial 
joint line on active motion and on patellofemoral 
compression.  The ligaments were found to be stable.  

In March 1998 the veteran was seen at the Denver VAMC for his 
left knee.  The veteran was again diagnosed with end stage 
degenerative joint disease.  A TKA was recommended as soon as 
the veteran felt he was ready.  

At a November 1998 a VA examination, the veteran reported 
pain in his left knee even when nonweight-bearing.  He 
reported stiffness when sitting and that it may or may not 
buckle on occasion.  He reported chronic swelling in the 
popliteal fossa.  Walking three to five minutes would make 
his knee worse, and that walking long distances required a 
cane.  The veteran's left thigh was noted as being 2 cm 
smaller than his right thigh.  The veteran refused to attempt 
to perform full range of motion because this had aggravated 
his knee at the last VA examination.  The veteran would not 
squat or perform the DeLuca portion of the evaluation for the 
same reason.  The examiner estimated that his range of motion 
was between 5 and 90 degrees.  




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.





In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on 



both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  






The Rating Schedule provides a 10 percent evaluation for 
malunion of a tibia and fibula with slight knee or ankle 
disability, a 20 percent evaluation for moderate knee or 
ankle disability, and 30 percent for marked knee or ankle 
disability.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

A 30 percent evaluation may be assigned for favorable 
ankylosis in a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5256.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  



Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence establishes that the veteran is entitled 
to a 30 percent disability rating based on limitation of 
motion of the knee and additional functional loss due to 
pain, atrophy, swelling, and disuse edema.  38 C.F.R. §§ 
4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5260 (1998).  

At the July 1997 VA examination range of motion in the left 
knee was 5 to 40 degrees initially and 5 to 35 degrees after 
repeated bending and active motion.  The examiner noted that 
this was due to pain.  These findings would warrant an 
assignment of a 20 percent rating based on Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  

However, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 
provide a basis for a higher rating.  The veteran has 
consistently demonstrated painful range of motion at his VA 
examinations.  He has complained that he experiences left 
knee pain even when he is nonweight-bearing.  He has 
exhibited swelling and disuse edema in his left knee, and 
atrophy of his left lower extremity.  The veteran's 
complaints of daily left knee pain and daily flare-ups are 
supported by the findings of the Denver VAMC.  An x-ray of 
the left knee was interpreted as being "bone to bone;" the 
veteran has been diagnosed at the Denver VAMC with end stage 
degenerative joint disease; and he has been advised to 
undergo a TKA.  X-rays of the left knee taken at the July 
1997 VA examination showed marked degenerative changes in the 
left knee with a noted progression of the decreased joint 
space from previous films taken in April 1996.  The veteran's 
left knee has also been found to exhibit crepitus on 
examination.  These findings warrant an increase in the 
veteran's rating to 30 percent.  

A rating higher than 30 percent is not warranted because the 
record has uniformly demonstrates that the veteran's 
extension is not limited to more than 10 degrees.  In order 
to obtain a higher rating based on limitation of motion, the 
veteran would have to demonstrate that his extension is 
limited to 30 degrees or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  There is no indication in the 
record that the veteran's extension has been recorded as 
being limited to 30 degrees or more since his discharge from 
service.  The veteran's strength appeared normal at the July 
1997 VA examination.  In April 1996, the veteran stated that 
he could, on occasion, walk for several hours in a day, and 
at his November 1998 examination, the veteran acknowledged 
that he is capable of walking for a long distance, such as 
shopping at the mall, albeit with the use of a cane.  
Therefore, functional loss due to pain or other pathology 
based on 38 C.F.R. §§ 4.40, 4.45 or 4.59 is not to such a 
degree as to warrant a rating in excess of 30 percent.  

The medical evidence does not support a separate rating for 
recurrent subluxation or lateral instability of the knee.  No 
complaints or observations of subluxation have been noted in 
progress notes from the Denver VAMC.  The veteran alleged at 
his VA examinations that his left knee will sometimes buckle; 
however, on examination, the veteran's ligaments were 
consistently found to be stable.  As there has been no recent 
evidence of subluxation or recurrent instability, the above 
evidence does not establish a separate rating for subluxation 
or recurrent instability of the left knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998); See VAOPGCPREC 23-97.  

Additionally, the evidence has not shown cartilage, 
semilunar, dislocated, with frequent episodes of "locking", 
pain, and effusion into the joint; left knee ankylosis 
(frozen joint); or malunion or nonunion of the tibia and 
fibula.  Although the veteran was diagnosed with ankylosis in 
the remote past, no x-rays since his discharge from service 
have been interpreted as showing ankylosis.  Nor have they 
been interpreted as showing dislocation, malunion, or 
nonunion of the tibia and fibula.  The above evidence does 
not establish cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint; 
left knee ankylosis; or malunion or nonunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 
5262 (1998).  

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1998).  

In this case, there have been no complaints regarding the 
scars.  Furthermore, there has been no indication on clinical 
examination that the scar was tender, painful, poorly 
nourished or repeatedly ulcerated, or resulted in limited 
function of the knee.  As such, a separate compensable 
disability evaluation for the scar is not warranted.

Nor is there any evidence from the record that the veteran's 
service-connected disability has resulted in peripheral nerve 
damage that would warrant a separate rating.  The veteran has 
reported no symptoms of paralysis, neuritis, or neuralgia, 
and none of these symptoms have been noted in examinations of 
the veteran.  Thus, the evidence does not warrant a separate 
rating based on disease of the peripheral nerves.  38 C.F.R. 
§ 4.124a (1998).  

The Board has also considered whether a rating in excess of 
30 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  

The record indicates that the veteran retired in 1990 and was 
72 years old as of the November 1998 VA examination.  There 
is no indication from the record that the veteran alleged 
that his knee pain ever markedly interfered with his 
employment and, since his discharge from service, the veteran 
has not been hospitalized for his left knee.  Therefore, an 
increased rating on an extra-schedular basis is not 
warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 30 
percent for his shell fragment wound, left knee with 
traumatic arthritis.  


ORDER

Entitlement to a rating of 30 percent for shell fragment 
wound, left knee with traumatic arthritis is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

